Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Consideration of Appeal Brief
The Office acknowledges the Appeal Brief filed March 11, 2021.  Upon further review, the Office submits that this application is not ripe for appeal, for reasons that will be apparent below.
In view of the Appeal Brief filed on March 11, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing at the end of this Action.


        Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for certain methods within the scope of the instant claims, does not reasonably provide enablement for all such methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Specifically, independent claims 1 and 6 are directed to methods that include “doping” a powder metal mixture with a silicon addition, and “adding silicon as a constituent” to the mixture.  This language does not set any meaningful limit upon the amount of silicon to be doped or added to the mixture.  In contrast, para. [0028] of the specification as filed indicates that even in the broadest sense of the invention, the amount of silicon should be kept at some low level, i.e. “it is contemplated that silicon content might potentially be effective in a range between 0.05 and 0.8 weight percent”.  Methods that result in a silicon content outside of that range cannot be said to have been enabled by Applicant’s specification.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Independent claims 1 and 17 each require “adding silicon as a constituent” to a powder metal mixture.  However, several of the claims also require silicon to be present in the powder metal mixture.  Claim 6 requires that the mixture comprises “a second master alloy powder comprising aluminum and silicon”, with claim 8 requiring that component to be “an Al-12Si master alloy”.  Claim 9 requires that the mixture includes “0.2 weight percent silicon”.  Claims 14 and 16 each require “the weight percent of silicon in the…mixture is in a range of 0.1 to 0.3 weight percent”, and claim 15 requires this amount to be “0.2 weight percent”.  It is unclear how much silicon is either i) present in the mixture prior to “adding silicon as a constituent”, and/or ii) present after “adding silicon as a constituent”.
b) Claim 6 requires that the mixture comprises several components, including an aluminum powder “prealloyed” with iron and/or nickel, a master alloy “comprising” aluminum and copper, and a master alloy “comprising” aluminum and silicon.  The terms “prealloyed” and “comprising” encompass all alloys that include any amounts of the elements stated to be present.  This would include, for example, powders and/or master alloys that are not aluminum based, but which include some small amounts of aluminum together with iron, nickel, copper or silicon.  Clarification is required as to what components must be present in the powder metal mixture (to which silicon is added as a constituent, according to the claim).
Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)  ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); see Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts").  In contrast, one of skill in the art would generally consider an “elemental” powder to be one which is substantially entirely a single element.  It is unclear what may or may not be present in an “elemental” powder “comprising” an element.
d) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.
			
   Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindenau et al. (US 2005/0034559).
Lindenau discloses subjecting a metal powder mixture that includes aluminum, copper, magnesium and silicon (see, for example, Lindenau para. [0044]) to compacting and sintering in a nitrogen atmosphere; see Lindenau para. [0027-0029] and [0038].  The purpose of Lindenau is to produce components having sufficient strength values and high hardness, in accord with the presently claimed “improving the mechanical properties of a sintered component”.
Lindenau does not disclose any specific example employing a mixture that includes tin as required by the instant claims, or one including the specific amount of silicon as required by instant claim 16.  However,
a) Lindenau para. [0013] indicates that the prior art powder may contain 0.2-10 wt% tin.  Use of any amount of tin in that range would result in the powder being an “Al-Cu-Mg-Sn powder mixture” as required by the instant claims.  Further, whatever method the prior art employs to cause the silicon to be present in the prior art powder can be considered to involve “doping” that mixture with a silicon addition and/or “adding silicon as a constituent” to that mixture.
b) With respect to claim 16, Lindenau para. [0013] indicates that the Si content in the prior art mixture may be as low as 0.2%, which overlaps the presently claimed range.  The overlap in composition between the prior art and the claims renders obvious use of a material having Si within the presently claimed range, because the prior art indicates substantial utility over the entire range disclosed therein, including that portion 
Thus, the disclosure of Lindenau et al. is held to establish a prima facie case of obviousness of a method as presently claimed.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Patent 4,283,465) in view of the Mosher et al. Canadian Metallurgical Quarterly article.
Morimoto discloses mixing a base powder of an aluminum alloy with another powder, which according to Morimoto col. 2, II. 54-56 may be an Al-Si eutectic powder having a melting point of 570-580°C. This mixture is compacted and sintered at 580-640°C. With respect to claims 4 and 5, the paragraph overlapping col. 4-5 of Morimoto indicates that this sintering temperature allows the lower melting point powder (i.e. the eutectic composition) to melt and diffuse in the liquid phase around the base material in accord with the present claims.
Morimoto differs from the claimed invention in that Morimoto does not disclose any Sn in the powder mixture as required by the instant claims, and does not specify sintering in an atmosphere of nitrogen as required by claim 2. However:
a)    Mosher indicates both the conventionality and the beneficial effects of adding a small amount of Sn to an Al-Cu-Si-Mg powder mixture. This is in the context of a method that includes mixing the powders, compacting and sintering, i.e. in the same field of endeavor as Morimoto. See p. 46 of Mosher, as well as the graphs in Figs. 9(a) and 9(b) of that reference.

Thus, the combined disclosures of Morimoto et al. and the Mosher et al. article would have taught a method as presently claimed to one of ordinary skill in the art.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. in view of the Mosher et al. article, as above, and further in view of EP 0436952.
Neither Morimoto nor Mosher specify the amount of silicon in the starting material as set forth in claim 16. EP ‘952 p. 3, II. 60-64 indicate an amount of Si as presently claimed is ideal in Al-Mg-Si-Cu powder compositions that are to be compacted and sintered, i.e. in the same field of endeavor as Morimoto and Mosher. Any effect this would have on thermal stability would naturally flow from the presence of that amount of Si. With respect to claim 17, the Al-Si added in Morimoto can be classified as a “master alloy” as claimed. Thus, the combined disclosures of Morimoto et al., the Mosher et al. article, and EP 0436952 would have rendered a method as presently claimed obvious to one of ordinary skill in the art.

		  Response to Arguments in Appeal Brief
In the Appeal Brief filed March 11, 2021, Applicant contends that the proposed combination of Mosher and Morimoto above is improper because Morimoto is directed 
Rather, the present case appears to be a situation where a given course of action has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine; see Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed.Cir. 2006).  Mosher discloses that adding tin will increase sintered density, presumably meaning that it would decrease porosity, which would be considered a disadvantage by Morimoto.  However, Mosher also discloses that adding tin will result in increases in ultimate tensile strength, elongation and hardness, i.e. discloses advantages of adding the tin.  The mere fact that adding tin will likely result in some decrease in porosity, while albeit not desired by Morimoto, is not seen as such a disadvantage that it would outweigh all the advantages that accrue from adding the tin, i.e. the advantages with respect to other mechanical properties as disclosed by Mosher. Further, it certainly does not rise to a level of rendering Morimoto inoperable—a Morimoto component with tin added would still function with perhaps some compromised ability in certain circumstances.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        

/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        May 20, 2021